Citation Nr: 0816391	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service connected duodenal ulcer.

2.  Entitlement to an initial compensable evaluation between 
December 18, 2001, and October 3, 2006, and in excess of 20 
percent from October 4, 2006, for the service connected 
bilateral binaural hearing loss.

3.  Entitlement to service connection for scars, residuals of 
surgery, to include as secondary to the service connected 
duodenal ulcer.

4.  Entitlement to service connection for a ventral hernia, 
to include as secondary to the service connected duodenal 
ulcer.

5.  Entitlement to a temporary total evaluation for hospital 
treatment in excess of 21 days for a service connected 
condition pursuant to 38 C.F.R. § 4.29.   

6.  Entitlement to a temporary total evaluation for 
convalescence following surgery for a service connected 
condition pursuant to 38 C.F.R. § 4.30.   
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 10 percent 
disabling rating for the service-connected duodenal ulcer and 
denied service connection for diverticulitis, bilateral 
hearing loss, tinnitus, and a perforated ear drum.

In a March 2004 decision, the Board affirmed the denial of 
service connection for diverticulitis.  As such, the claim is 
no longer in appellate status.  The Board remanded the claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and a perforated ear drum, as well as 
entitlement to a rating in excess of 10 percent disabling for 
the duodenal ulcer.  

During the pendency of the appeal, in a March 2006 rating 
decision, the RO awarded service connection effective 
December 2001 for: bilateral binaural hearing loss, 
noncompensable; tinnitus, 10 percent; and a perforated right 
eardrum, noncompensable.  The RO also denied claims of 
entitlement to service connection for scars as residuals of 
duodenal ulcer surgery and a ventral hernia.  

The veteran filed a notice of disagreement (NOD) with regard 
to the initial ratings assigned for binaural hearing loss, 
tinnitus, and a perforated right eardrum, as well as the 
claims of entitlement to service connection for scars and a 
ventral hernia.  The veteran withdrew the claims of 
entitlement to higher initial ratings for tinnitus and a 
perforated right ear drum.  As such, the claims are no longer 
in appellate status.  38 C.F.R. § 20.302.

In an October 2006 Decision Review Officer decision, a 20 
percent rating was assigned from October 4, 2006, for the 
service connected bilateral binaural hearing loss.  The 
veteran maintains that an even rating is warranted and thus, 
his claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded). 

The issues listed on the cover page of the instant decision 
represent the claims still in controversy.  The issues have 
been recharacterized as they appear.

The veteran submitted additional evidence after the September 
2006 statement of the case (SOC) and October 2006 
supplemental statement of the case (SSOC) were issued.  As 
the veteran submitted a waiver of initial RO adjudication of 
the newly submitted evidence, to include records from Dr. JN, 
the Board has considered them in reviewing the claims on 
appeal.  38 C.F.R. § 20.1304(c).
 
Upon further review of the claims folder, the Board notes the 
June 2002 rating decision denied claims of entitlement to 
temporary total evaluations because of hospital treatment in 
excess of 21 days (38 C.F.R. § 4.29) and for convalescence 
(38 C.F.R. § 4.30) for a service connected condition.  The 
veteran indicated in his July 2002 NOD that he totally 
disagreed with that decision, but an SOC was not issued with 
regard to those claims.  Therefore, the Board must remand the 
claims, pending the issuance of an SOC to the veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board has made a determination that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

A remand is necessary to obtain outstanding VA outpatient 
treatment records.  In response to April 2004, March 2005, 
and April 2005 letters sent by the RO pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), the veteran indicated that he sought treatment 
at the Philadelphia VA Medical Center (VAMC) from 1999 to 
2005 for his disabilities.  See VA Form 21-4138 dated June 
23, 2005.   The RO requested records only for the period 
covering 1993 to 1998.  See e-mail requests dated in June 
2005 and August 2005.

The Board notes that the Philadelphia VAMC indicated in a 
letter received in November 2005, that there were no records 
other than those dated in November 1998 for the specific time 
period requested.  While records from November 1998 have been 
associated with the claims folder, no additional VA 
outpatient treatment records have been received.  Any records 
dated after November 1998 must be obtained upon Remand, to 
include the complete results of any audiological 
examinations, diagnostic studies, and radiological reports.  
38 C.F.R. § 3.159(c)(2).

The VA is deemed to have constructive knowledge of these 
records.  As such, they are considered to be evidence which 
is of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error....")

As noted in the Introduction, the claim of entitlement to an 
evaluation in excess of 10 percent for the service-connected 
duodenal ulcer was previously before the Board in March 2004.  
However, the matter was remanded for issuance of an SOC.  In 
issuing the Remand, the Board instructed the RO to consider 
whether a separate compensable evaluation was warranted for a 
residual scar from duodenal ulcer surgery.    

In the March 2006 rating decision, the RO instead adjudicated 
a claim of entitlement to service connection for scars, 
residuals of duodenal ulcer surgery.  The RO also inferred a 
claim of entitlement to service connection for a ventral 
hernia.  The RO denied both claims on the merits.  The 
veteran filed an NOD, an SOC was issued, and thereafter, the 
claims were perfected.  The veteran contends that both the 
scars and ventral hernia are secondary to the service 
connected duodenal ulcer.   

Considering the current posture of the claims, the duty to 
notify was not satisfied by the AOJ prior to the initial 
unfavorable decision on the claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Proper notice of the information or evidence necessary to 
substantiate the claims should inform the claimant of what 
subset of the necessary information or evidence, if any, the 
claimant is to provide, and of what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Additionally, proper notice should invite the 
veteran to submit any other evidence he possesses that may be 
relevant to the claims.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Such notice must be provided upon Remand.  
38 C.F.R. § 5103A.  Moreover, in light of the outstanding VA 
outpatient treatment records that are potentially pertinent 
to the claims, as they are contended to be secondary to the 
duodenal ulcer disease, a Remand is also necessary.  
38 C.F.R. § 3.159(c)(2). 

The Board has determined that an addendum opinion is 
necessary prior to rendering a decision on the merits of the 
veteran's claims of entitlement to an increased evaluation 
for a duodenal ulcer and service connection for scars and a 
ventral hernia as secondary to the service connected duodenal 
ulcer.  See 38 U.S.C.A. § 5103A (d).  In a January 2006 
report of VA examination, the examiner diagnosed the veteran 
as status post duodenal ulcer surgery and found an abdominal 
scar with a small ventral hernia.  It appears there is some 
conflict in the record as to whether the veteran had surgery 
for duodenal ulcer disease in addition to that which was to 
correct diverticulitis with abscess.  Consequently, 
clarification is needed to determine whether the abdominal 
scars and ventral hernia are proximately due to or the result 
of the service connected duodenal ulcer.  38 C.F.R. § 3.310.    

The Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
 
With respect to the claim of entitlement to a higher initial 
evaluation for bilateral binaural hearing loss, the Board has 
also determined that a Remand is warranted in order to 
validate the November 2003 private audiologic examination for 
VA purposes.  That report contains audiometric findings of 
pure tone hearing threshold levels only in graphic form; 
there are no numeric findings in that report.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 (2007) in order to determine the 
severity of the veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  As a noncompensable 
evaluation is in effect from December 2001, that report is 
pertinent in determining whether as higher rating is 
warranted during the appeal period.  In addition, that report 
does not contain all information required by regulation.  
Under 38 C.F.R. § 4.85, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  The RO/AMC should attempt to 
contact Dr. JN for this purpose upon Remand.

Finally, as noted in the Introduction, in a June 2002 rating 
decision, the RO denied claims of entitlement to temporary 
total evaluations because of hospital treatment in excess of 
21 days (38 C.F.R. § 4.29) and for convalescence (38 C.F.R. 
§ 4.30) for a service connected condition.  The veteran filed 
a timely NOD in July 2002.  See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claims 
and an NOD as to their denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the 
claims is a procedural defect requiring remand.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004); see also 
Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the SOC, 
the claims should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran of the evidence necessary to 
substantiate the claims of entitlement to 
service connection for scars, residuals 
of surgery, and a ventral hernia, to 
include as secondary to the service-
connected duodenal ulcer.  The veteran 
should be informed of what subset of the 
necessary information or evidence, if 
any, he is to provide; what subset of the 
necessary information or evidence, if 
any, the VA will attempt to obtain; and a 
general notification that the claimant 
may submit any other evidence he has in 
his possession that may be relevant to 
the claims.  38 C.F.R. § 3.159; see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  In addition, the letter 
should advise that a disability rating 
and effective date will be assigned if 
service connection is granted, as well as 
the information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO/AMC must contact the 
Philadelphia VAMC and request treatment 
records of the veteran for bilateral 
binaural hearing loss, duodenal ulcer 
disease, scars, and a ventral hernia 
dated from November 1998 to the present.  
These records must include the complete 
results of any audiological examinations 
performed (Maryland CNC speech 
discrimination test scores and puretone 
thresholds in decibels), diagnostic 
studies, and radiological reports.  All 
responses to request for records must be 
clearly delineated in the claims folder.

3.  The RO/AMC should contact the 
examiner who conducted the January 18, 
2006, VA Scars examination, if available, 
and request an addendum opinion.  
Specifically, the examiner is asked to 
render an opinion as to whether the 
veteran had surgery for duodenal ulcer 
disease and if so, whether the abdominal 
scars and ventral hernia are proximately 
due to or the result of the service 
connected duodenal ulcer.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  The examiner should 
explain in detail the rationale for any 
opinions given.  

If the examiner who conducted the January 
2006 examination is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the appropriate 
examination, by a physician, to obtain a 
medical opinion in response to the 
question posed above.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The examiner is requested to 
review the claims file.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

4.  After the necessary authorizations 
are obtained, the RO/AMC should contact 
Dr. JN, 7001 Kindred Street, 
Philadelphia, Pennsylvania, 19149, in 
order to validate the November 2003 
private audiologic examination for VA 
purposes.  Specifically, Dr. JN should be 
asked whether the individual who 
conducted the November 2003 audiological 
evaluation was a state-licensed 
audiologist and whether a controlled 
speech discrimination test (Maryland CNC) 
was utilized.  Dr. JN is also asked to 
provide an interpretation of the raw 
data, i.e. puretone audiometry test 
results in decibels and the average 
puretone threshold.  All responses to the 
request must be clearly delineated in the 
claims folder.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

7.  The RO/AMC must provide the veteran 
with an SOC with respect to his claims of 
entitlement to temporary total 
evaluations because of hospital treatment 
in excess of 21 days (38 C.F.R. § 4.29) 
and for convalescence (38 C.F.R. § 4.30) 
for a service connected condition. The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If a 
substantive appeal is filed the claims, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


